Evans, P. J.
1. Where the prosecution introduces testimony that the deceased was heard to have made certain exclamations at the time the mortal wound was inflicted, indicating an unprovoked assault upon him. by the accused, and his dying declaration that the accused shot him, and testimony that the accused admitted the killing, stating that he did not know “how come him to shoot him” (the deceased), a conviction does not depend entirely upon circumstantial evidence, and therefore it is not erroneous to omit an instruction on the law of circumstantial evidence. ■
2. The evidence did not authorize a charge on the law of voluntary manslaughter.
3. The "evidence warranted the verdict. The charge was explicit and comprehensive, and no reason appears for the granting of a new trial.

Judgment affirmed.


All the Justiees concur.